Citation Nr: 1424513	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation for bilateral hearing loss in excess of 10 percent from September 28, 2009, in excess of 30 percent from December 30, 2009, and in excess of 10 percent from May 1, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the appeal period, the Veteran's service-connected Meniere's disease has been manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with tinnitus.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by fully granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in November 2004, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus, which were denied in a May 2005 rating decision.  Although the Veteran received notice of this decision in May 2005, he did not perfect an appeal and, thus, the May 2005 rating decision is final based on the evidence then of record.

In September 2009, the Veteran sought to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Pursuant to these claims, the Veteran was afforded and underwent a VA audiological examination in December 2009.  In a January 2010 rating decision, the RO granted service connection for tinnitus, assigning an initial 10 percent rating, effective September 28, 2009.  The RO also granted service connection for bilateral hearing loss, assigning an initial 10 percent rating, effective September 28, 2009, and a 30 percent rating, effective December 30, 2009.   

In February 2010, the Veteran submitted a claim of entitlement to service connection for vertigo.  Pursuant to this claim, the Veteran was afforded and underwent a VA audiological examination in March 2010.  In a May 2010 rating decision, the RO granted service connection for right hypoactive labyrinth (vertigo) (later characterized by the RO as right hypoactive labyrinth (vertigo) and Meniere's disease), assigning an initial 30 percent rating, effective February 16, 2010.  

The Veteran filed a timely notice of disagreement in June 2010, in which he objected to the initially assigned evaluations for his bilateral hearing loss and vertigo disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999).  In September 2010, the RO issued a statement of the case pertaining to the matter of entitlement to increased ratings for bilateral hearing loss, and the Veteran perfected an appeal in October 2010.  While the RO issued a statement of the case pertaining to the matter of entitlement to an increased rating for vertigo in February 2011, the Veteran did not perfect an appeal for that matter.  

During his December 2011 videoconference hearing before the Board, and in written statements of record, the Veteran and his representative have argued that the Veteran's service-connected bilateral hearing loss, tinnitus, and vertigo are really symptoms that should be rated cumulatively for Meniere's syndrome under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).

In February 2012, the Board remanded this matter for additional development, to include obtaining a VA examination to determine whether a diagnosis of Meniere's syndrome was appropriate, based on the Veteran's service-connected symptoms of hearing loss, tinnitus, and vertigo.  It was noted that if the Veteran's symptoms were found to establish Meniere's syndrome, the RO should evaluate the Veteran's service-connected bilateral hearing loss, tinnitus, and vertigo cumulatively under Diagnostic Code 6205, or as separate symptoms for hearing impairment, tinnitus, or vertigo, as directed in the Note accompanying Diagnostic Code 6205.

The Veteran was afforded and underwent a VA audiological examination in April 2012 and a VA ear conditions examination in May 2012.  In a May 2013 rating decision, a Decision Review Officer (DRO) at the RO proposed to reduce the disability evaluation for the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent.  Thereafter, the proposed reduction was effectuated by the January 2014 rating decision, effective from May 1, 2014.  After issuing a supplemental statement of the case in February 2014, this matter was again returned to the Board for adjudication.

Diagnostic Code 6205 provides ratings for Meniere's syndrome (endolymphatic hydrops).  Meniere's syndrome with hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).

Cerebellar gait is defined as a staggering, unsteady and uncoordinated walk, with a wide base and the feet thrown out, sometimes with a tendency to fall to one side.  Dorland's Illustrated Medical Dictionary 747 (30th Ed. 2003).

In this case, the Board has determined that the rating the Veteran's residuals of hearing impairment, tinnitus, and vertigo under the rating criteria for Meniere's disease results in the most favorable rating for the Veteran, as it allows for the assignment of a single 100 percent evaluation throughout the period of the claim.  

In the May 2012 VA ear conditions examination report, the Veteran complained of increasing imbalance and dizziness.  He reported using a cane since 2009 due to disequilibrium.  While the examiner noted that review of a recent 2011 audiogram showed a high frequency hearing loss "not characteristic" of that seen in Meniere's disease as well as stated that the Veteran's audiogram nor symptoms complex "suggest" Meniere's disease, the examiner clearly marked a diagnosis of Meniere's syndrome on the examination report.  In addition, VA examination findings dated in May 2012 showed hearing impairment with attacks of vertigo and staggering occurring more than once weekly, with tinnitus.  While the portion of the examination report evaluating cerebellar gait was left blank, the examiner further characterized the Veteran's gait as unsteady and faltering.  Additional Romberg test findings were abnormal or positive for unsteadiness. 

In determining that a 100 percent rating is warranted under Diagnostic Code 6205, the Board has considered whether separately evaluating the Veteran's residuals of tinnitus, bilateral hearing loss, and vertigo would be more favorable to him and result in a higher overall rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note (2013).  However, the Veteran is already in receipt of a maximum 10 percent rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  The Veteran is also already in receipt of a maximum 30 percent rating for right hypoactive labyrinth (vertigo).  38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).  Applying the findings from the December 2009, March 2010, and April 2012 VA audiological examinations as well as the October 2009 and May 2013 private audiograms to the Rating Schedule does not allow the assignment of any increased evaluations for bilateral hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100.  

Based on the foregoing discussion, the combined rating of the Veteran's symptoms directly attributable to his Meniere's disease rated separately would clearly be less than the single 100 percent rating assigned above under Diagnostic Code 6205.  Accordingly, a rating of 100 percent for the Veteran's service-connected Meniere's disease is warranted throughout the period of the claim.



ORDER

Entitlement to a 100 percent rating for Meniere's disease throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


